Citation Nr: 0916690	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post operative 
foraminotomy, C5-C6, osteoarthritis, cervical spine, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for myositis of the 
lumbar spine with complaint of sciatic type pain, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The Veteran had active service from December 1954 to October 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a written brief submitted in April 2009, the Veteran's 
representative argued that the Veteran has not been provided 
adequate notice pursuant to the Veterans Claims Assistance 
Act of 2000.  The Board notes that the Veteran was previously 
provided with notification letters.  Significantly, however, 
in Vazquez-Flores v. Peake, 22 Vet App 37 (2008), the United 
States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty-to-assist notice which must be provided 
to a Veteran who is seeking a higher rating. 

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the Veteran that, to substantiate 
such a claim:  (1) the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening or increase in severity has had on the 
Veteran's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the Veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening or increase in 
severity has had on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran; (3) the Veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

Applying these principles to the present case, the Board 
finds that, although the Veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  A remand is required 
to correct this deficiency.

The Veteran's representative has also argued that the Veteran 
should be afforded another VA examination.  The 
representative noted that the most recent examination was 
performed more than four years ago in March 2005.  The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a).  Thus remand is warranted to obtain a new VA 
examination to determine the current severity of the 
Veteran's service-connected spine disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a revised duty-to-assist 
notice regarding the claims for increased 
ratings for his lumbar myositis and cervical 
spine disabilities.  Pursuant to Vazquez-
Flores v. Peake, the notice letter must 
explain that evidence is required to 
demonstrate the worsening of the service-
connected condition and the effect of that 
worsening on the claimant's occupational and 
daily life, and the letter should provide the 
specific criteria necessary to be awarded a 
higher disability rating for the condition 
(such as a specific measurement or test 
result).  The Veteran should then be afforded 
an appropriate period of time to respond.  

2.  Thereafter, attempt to obtain any 
additional evidence identified by the 
Veteran, to include all recent medical 
treatment records.  

3.  Once any additional evidence has been 
obtained, the Veteran should be scheduled for 
a VA examination to determine the current 
severity of his service-connected 
disabilities of the lumbosacral and cervical 
spines.  Any appropriate X-rays or other 
studies should be performed and the 
interpretations should be associated with the 
claims file.  The examiner should describe 
all current manifestations (i.e., orthopedic 
and neurologic) of the service-connected 
spine disabilities in detail.  All findings 
necessary to evaluate the Veteran's spine 
disabilities under the General Rating Formula 
for Diseases and Injuries of the Spine as 
well as under the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes should be provided.   
Range of motion findings should be taken 
with the use of a goniometer.  The examiner 
should state the range of motion of the 
Veteran's cervical and lumbosacral spines, in 
degrees, noting the normal range of motion.  
The examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner should 
specify the point of flexion or extension at 
which pain begins to occur, and the point at 
which motion is impeded due to pain.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups or with extended use.  The 
examiner must specifically state whether the 
Veteran's complaints and any claimed 
subjective manifestations are in keeping with 
the objectively demonstrated pathology.  

4.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

